Title: From Alexander Hamilton to James McHenry, 24 October 1799
From: Hamilton, Alexander
To: McHenry, James


[New York, October 24, 1799. The description of this letter in the dealer’s catalogue reads: “Refers to ‘the evils which attend the delay of money—Among the rest the keeping of the Troops out of Winter Quarters to suffer the rigours of the advancing season.… If the contentment and attachment of the troops are to be aimed at, there must be a material change in the plan which has hitherto been pursued.’” Letter not found.]
